DETAILED ACTION
Introduction
This office action is in response to Applicant’s amendment filed on June 15, 2022. Claims 1, 2, 4, 5, 8, 9, 11, 12, and 15-18 have been amended. Claims 3, 6, 7, 10, 13, 14, and 19-24 have been cancelled. As such, claims 1, 2, 4, 5, 8, 9, 11, 12, and 15-18 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 15, 2022 has been entered.
In view of the amendment to the claim(s), the amendment of claim(s) 1, 2, 4, 5, 8, 9, 11, 12, and 15-18, and the cancellation of claims 3, 6, 7, 10, 13, 14, and 19-24, have been acknowledged and entered.
In view of the amendment to claim(s) 1, 2, 4, 5, 8, 9, 11, 12, and 15-18, and the cancellation of claims 3, 6, 7, 10, 13, 14, and 19-24, the interpretation of claim(s) 1, 2, 8, 9, 15, 16, 21 and 22 regarding “if” statements is withdrawn.
In view of the amendment to claim(s) 1, 2, 4, 5, 8, 9, 11, 12, and 15-18, and the cancellation of claims 3, 6, 7, 10, 13, 14, and 19-24, the rejection of claim(s) 1-24 under 35 U.S.C. 102 and 103 is withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1, 2, 4, 5, 8, 9, 11, 12, and 15-18 under 35 U.S.C. 103 are provided in the response below.
Response to Argument
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. 102 and 103, received on July 15, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 8 and 15, that Lockhart is silent as to "buffering the microphone signal for a duration of time beginning prior to the first time [at which the playback keyword is determined to be present in the received playback signal]" as recited in amended claim 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) 1, 8 and 15, that Lockhart does not teach or suggest "activating, for a period of time, a blocking window in response to determining that the playback keyword is present in the received playback signal, the period of time during which the blocking window is activated beginning at a second time prior to the first time [at which the playback keyword is determined to be present in the received playback signal]" and "inhibiting notification of the microphone keyword being present while the blocking window is activated" have been considered but they are not persuasive.

Lockhart, at Col 7 lines 16-24, describes – If the server is configured to determine (142) that the result includes the wakeword, it may also send the local device 110 data indicating that the output audio data includes the wakeword along with potential timestamps or other data indicating where in the output audio data the wakeword can be found so that the local device 110 may disable a primary wakeword detector (see below at 148) prior to when the wakeword would be output as part of the output audio data.
Thus, the period of time during which the blocking window is activated begins at a second time prior to the first time (at which the playback keyword is determined to be present in the received playback signal).

Claim Objections
Claim 15 is objected to because of the following informalities:  Line 15 reads, in relevant part, “and adapted to buffering”.  The examiner recommends, “and adapted to buffer”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“playback keyword detector adapted to receive” in claims 15-18;
“keyword presence window controller configured to activate” in claims 15-18;
“microphone signal enhancement module adapted to receive” in claims 15-18;
“microphone keyword detector adapted to buffering” in claims 15-18;
 “keyword detection decision module configured to inhibit” in claims 15-18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart et al. (US 10,186,265 B1), hereinafter Lockhart, in view of Kim et al. (US Patent Pub. No. 2011/0153323), hereinafter Kim.

Regarding claim 1, Lockhart teaches a method of abating unwanted keyword detection (Lockhart: Col 3 lines 64-67 – disable wakeword), 
the method comprising: 
receiving a playback signal corresponding to an output audio signal (Lockhart: Col 3 lines 55-60 – output audio data); 
determining 
a playback keyword is present in the received playback signal (Lockhart: Col 7 lines 3-5 – determine if audio includes wakeword)
and a first time at which the playback keyword is determined to be present in the received playback signal (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found); 
activating, for a period of time, a blocking window in response to determining that the playback keyword is present in the received playback signal (Lockhart: Fig. 6 Step 612 & col 22 line 66 - col 23 line 4 – disable wakeword during the determined time interval), 
the period of time during which the blocking window is activated beginning at a second time prior to the first time (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found; may disable a primary wakeword detector prior to when the wakeword would be output as part of the output audio data); 
receiving a microphone signal corresponding to an input audio signal (Lockhart: Col 2 lines 25-26 – microphone to capture user sounds); 
buffering the [output audio] signal (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword)
for a duration of time beginning prior to the first time (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword [which includes buffering audio data prior to the wakeword])
to generate a buffered [output audio] signal (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword … Similarly, only portions of the output audio data may be captured and analyzed); 
determining whether a microphone keyword is present in the … microphone signal (Lockhart: Col 4 lines 11-13 – normal operation is to detect wakewords from microphone), 
wherein the microphone keyword is the same as the playback keyword (Col 4 lines 28-31 –disable wakeword detection of output audio based on input audio); 
and inhibiting notification of the microphone keyword being present while the blocking window is activated (Lockhart: Fig. 6 Step 614 & col 23 lines 7-15 notification; Col 4 lines 8-11 – temporarily disable wakeword detection for a time interval).  
Lockhart teaches buffering output audio data and a microphone signal; however, Lockhart does not teach
buffering the microphone signal for a duration of time beginning prior to the first time to generate a buffered microphone signal.
Kim teaches
buffering the microphone signal to generate a buffered microphone signal; (Kim [0065] In addition, the storage unit 500 also buffers audio signals received via the microphone MIC when the mobile device is operated in an external output mode).
Kim is considered to be analogous to the claimed invention because it is in the same field of methods of control based on microphone-based input and interactions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockhart further in view of Kim to allow for buffering the audio signals received via the microphone. Doing so would allow for a method and system that can simply and efficiently control a component of a mobile device, without mechanically touching the mobile device.

Regarding claim 2, Lockhart in view of Kim teaches the method of claim 1.
Lockhart teaches
further comprising providing notification that the microphone keyword is present in the buffered microphone signal in response to determining a presence of the microphone keyword in the buffered microphone signal at a time while the blocking window is not activated (Lockhart: Fig. 6 Step 614 & col 23 lines 7-15 notification; Col 4 lines 11-13 – normal operation is to detect wakewords from microphone).  
Regarding claim 5, Lockhart in view of Kim teaches the method of claim 1.
Lockhart further teaches
wherein the period of time during which the blocking window is activated ends on or after the first timtimestamps indicating where wakeword can be found).  

Regarding claim 8, Lockhart teaches a non-transient computer readable medium containing program instructions for causing a computer to perform a method of abating unwanted keyword detection (Lockhart: Col 3 lines 64-67 – disable wakeword), 
the method comprising: 
receiving a playback signal corresponding to an output audio signal (Lockhart: Col 3 lines 55-60 – output audio data); 
determining 
a playback keyword is present in the received playback signal (Lockhart: Col 7 lines 3-5 – determine if audio includes wakeword)
and a first time at which the playback keyword is determined to be present in the received playback signal (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found); 
activating, for a period of time, a blocking window in response to determining that the playback keyword is present in the received playback signal (Lockhart: Fig. 6 Step 612 & col 22 line 66 - col 23 line 4 – disable wakeword during the determined time interval), 
the period of time during which the blocking window is activated beginning at a second time prior to the first time (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found; may disable a primary wakeword detector prior to when the wakeword would be output as part of the output audio data); 
receiving a microphone signal corresponding to an input audio signal (Lockhart: Col 2 lines 25-26 – microphone to capture user sounds); -3- 4887-3585-6918.2Atty. Dkt. No. 112057-1698 
buffering the [output audio] signal (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword)
for a duration of time beginning prior to the first time (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword [which includes buffering audio data prior to the wakeword])
to generate a buffered [output audio] signal (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword … Similarly, only portions of the output audio data may be captured and analyzed); 
determining whether a microphone keyword is present in the … microphone signal (Lockhart: Col 4 lines 11-13 – normal operation is to detect wakewords from microphone),
wherein the microphone keyword is the same as the playback keyword (Col 4 lines 28-31 –disable wakeword detection of output audio based on input audio); 
and inhibiting notification of the microphone keyword being present while the blocking window is activated (Lockhart: Fig. 6 Step 614 & col 23 lines 7-15 notification; Col 4 lines 8-11 – temporarily disable wakeword detection for a time interval).  
Lockhart teaches buffering output audio data and a microphone signal however, Lockhart does not teach
buffering the microphone signal for a duration of time beginning prior to the first time to generate a buffered microphone signal.
Kim teaches
buffering the microphone signal to generate a buffered microphone signal; (Kim [0065] In addition, the storage unit 500 also buffers audio signals received via the microphone MIC when the mobile device is operated in an external output mode).
Kim is considered to be analogous to the claimed invention because it is in the same field of methods of control based on microphone-based input and interactions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockhart further in view of Kim to allow for buffering the audio signals received via the microphone. Doing so would allow for a method and system that can simply and efficiently control a component of a mobile device, without mechanically touching the mobile device.

Regarding claim 9, Lockhart in view of Kim teaches the non-transient computer readable medium of claim 8.
Lockhart teaches
containing program instructions for causing the computer to perform the method of abating unwanted keyword detection further comprising providing notification that the microphone keyword is present in the buffered microphone signal in response to determining a presence of the microphone keyword in the buffered microphone signal at a time while the blocking window is not activated (Lockhart: Fig. 6 Step 614 & col 23 lines 7-15 notification; Col 4 lines 11-13 – normal operation is to detect wakewords from microphone).  

Regarding claim 12, Lockhart in view of Kim teaches the non-transient computer readable medium of claim 8.
Lockhart further teaches
containing program instructions for causing the computer to perform the method of abating unwanted keyword detection, wherein the period of time during which the blocking window is activated ends on or after the first time (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found).  

Regarding claim 15, Lockhart teaches a system of abating unwanted keyword detection (Lockhart: Col 3 lines 64-67 – disable wakeword)
comprising: 
a playback keyword detector adapted to receive a playback signal corresponding to an output audio signal (Lockhart: Col 3 lines 55-60 – output audio data)
and determine 
a playback keyword is present in the received playback signal (Lockhart: Col 7 lines 3-5 – determine if audio includes wakeword)
and a first time at which the playback keyword is determined to be present in the received playback signal (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found); 
a keyword presence window controller connected to the playback keyword detector and configured to activate, for a period of time, a blocking window in response to determining by the keyword presence window controller that the playback keyword is present in the received playback signal (Lockhart: Fig. 6 Step 612 & col 22 line 66 - col 23 line 4 – disable wakeword during the determined time interval), 
the period of time during which the blocking window is activated beginning at a second time prior to the first time (Lockhart: Col 7 lines 16-24 – timestamps indicating where wakeword can be found; may disable a primary wakeword detector prior to when the wakeword would be output as part of the output audio data); 
a microphone signal enhancement module adapted to receive a microphone signal corresponding to an input audio signal (Lockhart: Col 2 lines 25-26 – microphone to capture user sounds); 
a microphone keyword detector connected to the microphone signal enhancement module and adapted to 
[buffer] the [output audio] signal (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword)
for a duration of time beginning prior to the first time (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword [which includes buffering audio data prior to the wakeword])
to generate a buffered [output audio] signal (Lockhart: Col 4 lines 48-58 – store, in a buffer, portions of the output audio data that is generated and output from the remote device.  The output audio data may include a wakeword … Similarly, only portions of the output audio data may be captured and analyzed); 
and determine whether a microphone keyword is present in the … microphone signal (Lockhart: Col 4 lines 11-13 – normal operation is to detect wakewords from microphone), 
wherein the microphone keyword is the same as the playback keyword (Col 4 lines 28-31 –disable wakeword detection of output audio based on input audio); 
and-5-4887-3585-6918.2Atty. Dkt. No. 112057-1698 a keyword detection decision module connected to the microphone keyword detector and to the keyword presence window controller and configured to inhibit notification of the microphone keyword being present while the blocking window is activated (Lockhart: Fig. 6 Step 614 & col 23 lines 7-15 notification; Col 4 lines 8-11 – temporarily disable wakeword detection for a time interval).  
Lockhart teaches buffering output audio data and a microphone signal; however, Lockhart does not teach
buffering the microphone signal for a duration of time beginning prior to the first time to generate a buffered microphone signal.
Kim teaches
buffering the microphone signal to generate a buffered microphone signal; (Kim [0065] In addition, the storage unit 500 also buffers audio signals received via the microphone MIC when the mobile device is operated in an external output mode).
Kim is considered to be analogous to the claimed invention because it is in the same field of methods of control based on microphone-based input and interactions. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockhart further in view of Kim to allow for buffering the audio signals received via the microphone. Doing so would allow for a method and system that can simply and efficiently control a component of a mobile device, without mechanically touching the mobile device.

Regarding claim 16. Lockhart in view of Kim teaches the system of claim 15.
Lockhart teaches
wherein the keyword detection decision module further provides notification that the microphone keyword is present in the buffered microphone signal in response to the determination that the microphone keyword is present in the received microphone signal occurs while the blocking window is not activated (Lockhart: Fig. 6 Step 614 & col 23 lines 7-15 notification; Col 4 lines 11-13 – normal operation is to detect wakewords from microphone).  

Regarding claim 18.  Lockhart in view of Kim teaches the system of claim 15.
Lockhart further teaches
wherein the period of time during which the blocking window is activated ends on or after the first timtimestamps indicating where wakeword can be found).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart in view of Kim in further view of Wang et al. (US 10,074,371 B1), hereinafter Wang.

Regarding claim 4, Lockhart in view of Kim teaches the method of claim 1.
Lockhart in view of Kim does not teach
further comprising: determining whether a second microphone keyword is present in the buffered microphone signal; determining that the second microphone keyword is present in the buffered microphone signal during the period of time that the blocking window is activated; and, permitting notification of the second microphone keyword being present, the permitting being in response to the second microphone keyword being a different keyword than the playback keyword
Wang teaches
further comprising: determining whether a second microphone keyword is present in the buffered microphone signal; determining that the second microphone keyword is present in the buffered microphone signal during the period of time that the blocking window is activated; and, permitting notification of the second microphone keyword being present, the permitting being in response to the second microphone keyword being a different keyword than the playback keyword (Wang: Col 48 line 57 – col 49 line 16 - when wakeword detection is disabled at the ‘caller’ device it can be re-enabled by using a second wakeword, such that the ‘caller’ device can be given voice commands again.  Wakeword detection is enabled until the ‘caller’ device detects the second wakeword again).  
Lockhart in view of Kim teaches of a system for temporarily disabling keyword detection to avoid detection of machine-generated keywords. It differs from the claimed invention in that the claimed invention further teaches of permitting notification of a second keyword during the period that a first keyword is blocked. This is however seen to be taught by Wang, which teaches the steps of determining a second keyword is present during a blocking window time period, and permitting notification that the second keyword is present, where the second keyword is different from the first keyword. Hence, at the time of filing the application, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Wang into that of Lockhart in view of Kim, given the result that, a second keyword is recognized during the blocking period where the advantage is it would allow the user to manually enable reception of voice commands during the blocking period.
Regarding claim 11, Lockhart in view of Kim teaches the non-transient computer readable medium of claim 8.
Lockhart in view of Kim does not teach
containing program instructions for causing the computer to perform the method of abating unwanted keyword detection further comprising: determining whether a second microphone keyword is present in the buffered microphone signal; determining that the second microphone keyword is present in the buffered microphone signal during the period of time that the blocking window is activated; and, permitting notification of the second microphone keyword being present, the permitting being in response to the second microphone keyword being a different keyword than the playback keyword.  
Wang teaches
containing program instructions for causing the computer to perform the method of abating unwanted keyword detection further comprising: determining whether a second microphone keyword is present in the buffered microphone signal; determining that the second microphone keyword is present in the buffered microphone signal during the period of time that the blocking window is activated; and, permitting notification of the second microphone keyword being present, the permitting being in response to the second microphone keyword being a different keyword than the playback keyword (Wang: Col 48 line 57 – col 49 line 16 - when wakeword detection is disabled at the ‘caller’ device it can be re-enabled by using a second wakeword, such that the ‘caller’ device can be given voice commands again.  Wakeword detection is enabled until the ‘caller’ device detects the second wakeword again).  
Lockhart in view of Kim teaches of a system for temporarily disabling keyword detection to avoid detection of machine-generated keywords. It differs from the claimed invention in that the claimed invention further teaches of permitting notification of a second keyword during the period that a first keyword is blocked. This is however seen to be taught by Wang, which teaches the steps of determining a second keyword is present during a blocking window time period, and permitting notification that the second keyword is present, where the second keyword is different from the first keyword. Hence, at the time of filing the application, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Wang into that of Lockhart in view of Kim, given the result that, a second keyword is recognized during the blocking period where the advantage is it would allow the user to manually enable reception of voice commands during the blocking period.

Regarding claim 17.  Lockhart in view of Kim teaches the system of claim 15.
Lockhart in view of Kim does not teach
wherein the microphone keyword detector further determines whether a second microphone keyword is present in the buffered microphone signal; wherein the keyword detection decision module further determines that the second microphone keyword is present in the buffered microphone signal during the period of time that the blocking window is activated; and, wherein the keyword detection decision module triggers an interrupt on an interrupt output comprising a notification of the second microphone keyword being present, the triggering being in response to the second microphone keyword being a different keyword than the playback keyword.  
Wang teaches
wherein the microphone keyword detector further determines whether a second microphone keyword is present in the buffered microphone signal; wherein the keyword detection decision module further determines that the second microphone keyword is present in the buffered microphone signal during the period of time that the blocking window is activated; and, wherein the keyword detection decision module triggers an interrupt on an interrupt output comprising a notification of the second microphone keyword being present, the triggering being in response to the second microphone keyword being a different keyword than the playback keyword (Wang: Col 48 line 57 – col 49 line 16 - when wakeword detection is disabled at the ‘caller’ device it can be re-enabled by using a second wakeword, such that the ‘caller’ device can be given voice commands again.  Wakeword detection is enabled until the ‘caller’ device detects the second wakeword again).  
Lockhart in view of Kim teaches of a system for temporarily disabling keyword detection to avoid detection of machine-generated keywords. It differs from the claimed invention in that the claimed invention further teaches of permitting notification of a second keyword during the period that a first keyword is blocked. This is however seen to be taught by Wang, which teaches the steps of determining a second keyword is present during a blocking window time period, and permitting notification that the second keyword is present, where the second keyword is different from the first keyword. Hence, at the time of filing the application, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Wang into that of Lockhart in view of Kim, given the result that, a second keyword is recognized during the blocking period where the advantage is it would allow the user to manually enable reception of voice commands during the blocking period.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 7:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657